Citation Nr: 1734801	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to July 1991 with additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2015, the Veteran provided testimony at a travel Board hearing before the Undersigned Veterans' Law Judge.  A transcript of this hearing is associated with the claims file. 

This appeal was previously before the Board in June 2015 and June 2016.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and thus the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims were most recently before the Board in June 2016 at which time they were remanded, in part, to obtain a VA examination and opinion.  

In response to the June 2016 Board remand the Veteran was provided with a March 2017 medical opinion, however, no examination was performed.  Thus, it appears the March 2017 opinion was at least partially based on the July 2015 VA examination deemed inadequate by the Board's June 2016 remand.  Additionally, the June 2016 Board remand instructed the RO to inform the examiner of the Veteran's specific periods and types of service.  The March 2017 opinion notes the Veteran had active service from February 1986 to July 1991 with Army National Guard Service from April 1993 to June 2015, however, his types of service during his Army National Guard Service were not specified as requested by the June 2016 Board remand.    

The March 2017 VA opinion provider concluded that the Veteran had cervical spine disabilities of cervical strain and cervical disc herniation.  The opinion provider concluded these cervical spine disabilities were not etiologically related to the Veteran's active service noting his in-service shoulder injuries and thoracic outlet syndrome diagnoses were not related to the cervical spine.  Additionally, the examiner noted that the Veteran had a motor vehicle accident in 2013 which was the cause of his current cervical spine disabilities.  

The Board finds the March 2017 opinion providers opinion to be incomplete.  The opinion provider copied an October 2014 medical record from the Veteran's claims file into her opinion but did not provide an explanation as to the significant of this record or a rationale for her conclusion that the Veteran's cervical spine disabilities were caused by his motor vehicle accident. 

Additionally the opinion provider found that the Veteran had lumbar spine disabilities of lumbar myofascial pain syndrome and moderate degenerative disc disease.  The opinion provider concluded these disabilities were not etiologically related to the Veteran's active service because his in-service episodes of low back pain were acute, transient, and self-limiting.  Additionally, the opinion provider found that the Veteran's lumbar spine disabilities were caused and aggravated by his 2013 motor vehicle accident.  

The Board finds the March 2017 VA opinion to be inadequate.  The opinion provider failed to provide a rationale for her conclusion that the Veteran's lumbar spine disabilities were etiologically related to his 2013 motor vehicle accident.  Moreover, while the opinion provider noted she reviewed the Veteran's lay statements and gave them credibility she did not address the Veteran's statements describing how he injured his back in-service and that he had been experiencing back pain since 1987.

Thus, as the VA examination requested by the June 2016 Board remand was not completed and the March 2017 VA opinion is incomplete and inadequate a VA examination and opinion must be obtained on remand.  

Moreover, the Veteran appears to continue to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After completion of the above schedule the Veteran for an appropriate examination to determine the nature and likely etiology of his lumbar and cervical spine disabilities.  The claims file and all pertinent records must be made available to the examiner for review.  The examiner must be notified of the Veteran's specific periods and types of service.  For purposes of the examination, the VA examiner should assume that the Veteran's statements as to his in-service injuries and complaints of lumbar and cervical spine pain since service discharge are credible. 

Based on the examination and review of the record, the examiner should address the following: 

a)  Identify (by diagnosis) each lumbar and cervical spine disability entity found.  

b)  For each diagnosed lumbar spine disability, is it at least as likely as not (50 percent possibility or greater) that the condition was incurred in or aggravated by any confirmed periods of activity duty, ACDUTRA, or INACDUTRA service?  

The examiner should consider and discuss as necessary the following:

i.  An October 2005 Statement of Medical Examination and Duty Status stating in September 2005 during a period of INACDUTRA the Veteran felt pain in his back while running;

ii.  An October 2005 Sworn Statement in which it was noted that the Veteran had previously complained of a sore back beginning in June 2005;

iii.  An October 2005 Physician Disability Statement indicating the Veteran had a muscle strain in his back; 

iv.  A July 2006 Report of Medical History in which the Veteran reports he had a low back strain; and 

v.  The Veteran's lay statements and March 2015 Board hearing testimony detailing his in-service back injuries and intermittent back pain since his active service in 1987.  

c)  For each diagnosed cervical spine disability, is it at least as likely as not (50 percent possibility or greater) that the condition was incurred in or aggravated by any confirmed periods of active duty, ACDUTRA, or INACDUTRA service?  

The examiner should consider and discuss as necessary the following:

i.  The Veteran's March 2015 Board hearing testimony describing an in-service injury to his neck; and 

ii.  The Veteran's November 2013 motor vehicle accident and associated medical records.    

3.  After the development sough above is completed, the RO should review the record and readjudicate the claims.  If the benefits sought remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




